Citation Nr: 0907724	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-20 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for tinnitus, and, 
if so, whether service connection for tinnitus may be 
granted.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.L.




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from November 1962 to February 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran requested a videoconference hearing before the 
Board.  The requested hearing was conducted in November 2008 
before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  A February 1968 denial of service connection for tinnitus 
became final in the absence of timely disagreement or appeal 
by the veteran.

2.  Evidence received since the February 1968 denial includes 
a medical opinion which links the veteran's chronic 
complaints of tinnitus and his current complaints of tinnitus 
to noise exposure in service is new, since this medical 
opinion was not of record previously, and is relevant to 
establish the criteria for service connection, and is thus 
both new and material evidence.  

3.  Accepting as credible the veteran's subjective complaints 
of chronic ringing in his ears, there is credible lay 
testimony about the disorder, as well as a medical opinion 
favorable to the claims.  

4.  Medical opinion links the veteran's current bilateral 
hearing loss to noise exposure in service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the 
prior final decision denying service connection for tinnitus, 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

2.  Tinnitus was incurred in or as a result of the Veteran's 
active service, or may be presumed to be the result of the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

3.  Bilateral hearing loss was incurred in or as a result of 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for tinnitus and hearing loss.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As the 
finding below are favorable to the veteran, no further action 
is required in order to comply with those duties to the 
veteran.

1.  Whether new and material evidence has been received to 
reopen tinnitus claim

In February 1968, the RO denied the Veteran's claim for 
service connection for tinnitus.  A final decision may not be 
reopened unless new and material evidence is presented.  38 
U.S.C.A. § 5108.  The Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only the evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence has been presented) will be evaluated, in 
the context of the entire record, to determine whether new 
and material evidence has been submitted.  Evans v. Brown, 9 
Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Whether new and material evidence is submitted is a 
jurisdictional test.  If such evidence is not submitted, then 
the claim cannot be reopened, and is not subject to the 
Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, 
although the RO has determined that new and material evidence 
has not been presented, the Board must independently review 
the evidence to determine whether it has jurisdiction.  Id.

In this case, the evidence obtained since the 1968 denial of 
the claim for tinnitus includes a November 2008 medical 
opinion that the Veteran's tinnitus was consistent with his 
noise exposure history in service, and was secondary to 
severe sensorineural hearing loss incurred as a result of in-
service noise exposure.  This evidence, which was not before 
the RO at the time of the May 2006 denial of the Veteran's 
request to reopen the claim.  This evidence is new, material, 
relevant to an unestablished fact, and raises a reasonable 
possibility of substantiating the claim.  The claim is 
reopened.  

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition.   There is a 
presumption applicable for service connection for hearing 
loss, when due to sensorineural damage, an organic disease of 
the nervous system, or for tinnitus, when due to 
sensorineural damage.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

1.  Claim for service connection for tinnitus

Once a claim is reopened, the Board has jurisdiction to 
decide the claim on the merits, if the claim is fully 
developed.  In this case, the Veteran has testified as to 
exposure to hazardous noise in service.  The Veteran, whose 
military occupational specialty was in the medical laboratory 
filed, testified that he was exposed to handgun noise because 
he practiced with a handgun several times a week outside his 
military occupation.  He also testified that his military 
housing was very close to a flight line.  The service 
treatment records do not support or refute the Veteran's 
testimony.  The Board accepts the Veteran's testimony as 
credible.  

The Veteran testified that his tinnitus began in service and 
has been chronic since that time.  The Board notes that the 
credibility of this testimony is supported by the Veteran's 
report of tinnitus at the time of VA examinations conducted 
in November 1967 and January 1968.  

The Veteran has submitted a November 2008 private medical 
opinion which assigns a diagnosis of tinnitus and provides a 
medical opinion that the Veteran's current complaint of 
tinnitus is secondary to noise exposure in service which 
caused sensorineural hearing loss.  This evidence is entirely 
favorable to the Veteran's claim.

The November 2008 medical evidence is favorable to the 
Veteran's claim for service connection for tinnitus.  There 
is no unfavorable medical opinion.  As the Veteran manifested 
tinnitus within less than one year following his service 
discharge, and that disorder has apparently remained chronic 
and continuous since that time, tinnitus may be presumed 
related to his service.  38 C.F.R. § 3.309.  Resolving any 
doubt in the Veteran's favor, the claim for service 
connection for tinnitus is granted.  


2.  Claim for service connection for hearing loss 

The Veteran contends that he was exposed to hazardous noise 
in service.  The service treatment records show that a 
whisper test was conducted to determine the Veteran's hearing 
acuity when he entered service.  The Veteran's service 
separation examination, conducted in November 1966, disclosed 
no that the Veteran did not have a hearing acuity threshold 
above 10 decibels at any of the levels which are considered 
in evaluating hearing loss for VA purposes (testing levels 
from 500 Hertz to 4000 Hz).  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  38 C.F.R. § 3.385.  Impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Service connection may only be granted if claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.

VA audiologic evaluations in November 1967 and January 1968 
(less than one year after the Veteran's February 1967 
discharge) disclosed that the Veteran did not have an 
auditory threshold higher than 15 decibels in any of the 
frequencies tested for VA purposes.  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, hearing acuity standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  The report of 
the November 1967 evaluation specifies that the hearing 
acuity is reported under the ANSI system; the Board assumes 
that the 1966 in-service examination was reported under the 
prior system.  The Veteran did complain of tinnitus, and the 
examiner opined that the Veteran's tinnitus was probably 
secondary to mild high-frequency hearing loss.  

VA examination conducted in July 2005 disclosed hearing loss.  
That examination report did not include an opinion as to the 
cause of the Veteran's diagnosed hearing loss.  However, a 
November 2008 private medical examination provides an opinion 
that the Veteran's hearing loss was due to reported noise 
exposure in service.  This evidence, which links the 
Veteran's current hearing loss to his service, is entirely 
favorable to the Veteran's claim.

The November 2008 medical evidence is favorable to the 
Veteran's claim for service connection for hearing loss.  
There is no unfavorable medical opinion.  Resolving any doubt 
in the Veteran's favor, the claim for service connection for 
hearing loss is granted.  


ORDER

The request to reopen the claim of entitlement to service 
connection for tinnitus is granted.

The reopened claim of entitlement to service connection for 
tinnitus is granted.

The claim of entitlement to service connection for bilateral 
hearing loss is granted.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


